Case 2:18-cv-03353-ADS-ARL Document 18 Filed 02/20/19 Page 1 of 1 PageID #: 330




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

 MEYER, SUOZZI, ENGLISH & KLEIN, P.C.,

                                       Plaintiff,
                 -against-                                 Docket No.: 18-cv-3353 (ADS) (ARC)

 MATHEW K. HIGBEE, Esq.,
 NICK YOUNGSON,                                            CERTIFICATE OF DEFAULT
 RM MEDIA, LTD.,
 and HIGBEE & ASSOCIATES,

                                       Defendants.




          I, Douglas C. Palmer, Clerk of Court of the United States District Court for the Eastern

 District of New York, do hereby certify that Defendants Nick Youngson and RM Media, Ltd.

 have not filed an answer or otherwise moved with respect to the summons and complaint herein.

 The default of Defendants Nick Youngson and RM Media, Ltd., is hereby noted pursuant to rule

 55(a) of the Federal Rules of Civil Procedure.


          Dated: Central Islip, New York
                 February 20, 2019
                                                     DOUGLAS C. PALMER, Clerk of Court

                                                               /s/ Laurie Coleman
                                                     By:
                                                                    Deputy Clerk




4193924
